 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9
              FOR THE EASTERN DISTRICT COURT DISTRICT OF CALIFORNIA
10
11   BOARD OF TRUSTEES, U.A. LOCAL NO. 343 Case No.: 2:18-cv-02991-MCE-KJN
     PENSION TRUST FUND; BOARD OF TRUSTEES,
12   U.A. LOCAL NOS. 343 AND 355 DEFINED STIPULATION FOR ENTRY OF
     CONTRIBUTION PLAN; BOARD OF TRUSTEES, JUDGMENT; ORDER
13   PLUMBERS AND STEAMFITTERS MANAGED
     HEALTH CARE PLAN; BOARD OF TRUSTEES,
14   U.A. LOCAL 343 JOURNEYMAN AND
     APPRENTICE TRAINING TRUST FUND; BOARD
15   OF TRUSTEES, U.A. LOCAL NO. 343 LABOR
     MANAGEMENT COOPERATION COMMITTEE
16   TRUST FUND,

17                      And,

18   U.A. LOCAL NO. 343,

19                      Plaintiffs,

20           v.

21   NORTH BAY PLUMBING, INC.,

22                      Defendant.
23
             This Stipulation for Entry of Judgment is agreed to by and between Plaintiffs BOARD
24
     OF TRUSTEES, U.A. LOCAL NO. 343 PENSION TRUST FUND; BOARD OF TRUSTEES,
25   U.A. LOCAL NOS. 343 AND 355 DEFINED CONTRIBUTION PLAN; BOARD OF
26   TRUSTEES, PLUMBERS AND STEAMFITTERS MANAGED HEALTH CARE PLAN;
27   BOARD OF TRUSTEES, U.A. LOCAL 343 JOURNEYMAN AND APPRENTICE TRAINING

28   TRUST FUND; BOARD OF TRUSTEES, U.A. LOCAL NO. 343 LABOR MANAGEMENT


     2:18-cv-02991-MCE-KJN     STIPULATED JUDGMENT AND ORDER
                                                                                               1
 1   COOPERATION COMMITTEE TRUST FUND, and U.A. LOCAL NO. 343 (“Benefit Funds”

 2   and “Union”, respectively; collectively “Plaintiffs”) and Defendant NORTH BAY PLUMBING,
     INC. (hereinafter “Defendant”) as follows:
 3
             WHEREAS, Defendant is a signatory employer to the Master Labor Agreement, which
 4
     obligates Defendant to regularly pay to Plaintiffs contributions for hours worked by Defendant’s
 5   bargaining unit employees and subcontractors, and further obligates Defendant to cooperate with
 6   regular compliance audits performed by Plaintiffs by maintaining and providing Plaintiffs with
 7   access to accurate time records of all employees and subcontractors; and
 8           WHEREAS, Plaintiffs’ audit of Defendant revealed substantial underreporting and a
     significant shortage in contributions owed to Plaintiffs; and
 9
             WHEREAS, Defendant disagrees with the findings of the Plaintiffs’ audit; and
10
             WHEREAS, Plaintiffs filed suit (“Lawsuit”) against Defendant to collect unpaid
11
     contributions, including liquidated damages and interest; and
12           WHEREAS, the Parties have agreed to settle the Lawsuit and any potential claims
13   through July 1, 2018, and as part of the settlement, Defendants agreed to stipulate to entry of
14   judgment; and
             WHEREAS, any companies with which the Defendant join or merges, if any, shall also
15
     be bound by the terms of this Stipulation as Guarantors; and
16
             WHEREAS, while the Parties disagree as to the amount owed to the Plaintiffs, in an
17
     effort to resolve this Lawsuit, Defendant agrees to pay the Plaintiffs $300,000 (Three Hundred
18   Thousand Dollars). Defendant shall make an initial immediate payment of $60,000 (Sixty
19   Thousand Dollars), and make monthly payments of $4,000 (Four Thousand Dollars) every
20   month, beginning January 1, 2019, for sixty (60) months; and

21           WHEREAS, the Parties further agree that if any payments are missed or late by more
     than ten (10) days, that the amount owing shall increase by $75,000 (Seventy-Five Thousand
22
     Dollars), and will cause the total remaining balance owed at the time of the missed or late
23
     payment, plus $75,000 (Seventy Five Thousand Dollars), plus interest at the rate of twelve
24   percent (12%) per annum as specified in the Master Labor Agreement starting from the date of
25   the first missed payment, to be due and payable immediately; and
26           WHEREAS, the Benefit Funds incurred $9,024.09 (Nine Thousand Twenty-Four and

27   09/100 Dollars) in audit fees, which are to be immediately paid by the Defendant pursuant to the
     Master Labor Agreement;
28

     2:18-cv-02991-MCE-KJN   STIPULATED JUDGMENT AND ORDER
                                                                                                   2
 1            NOW THEREFORE,

 2            IT IS HEREBY STIPULATED AND AGREED by the Parties that this settlement covers
     all claims through July 1, 2018. The Parties further agree Defendant owes Benefit Funds
 3
     $300,000 (Three Hundred Thousand Dollars), with $60,000 due immediately, with monthly
 4
     payments of $4,000 (Four Thousand Dollars) beginning on January 1, 2019 for sixty (60)
 5   months. The Parties also agree that if any payments are missed or late by more than ten (10)
 6   days, the amount owing shall increase by $75,000 (Seventy-Five Thousand Dollars), and will
 7   cause the total remaining balance owed at the time of the missed or late payment, plus $75,000
 8   (Seventy Five Thousand Dollars), plus interest at the rate of twelve percent (12%) per annum as
     specified in the Master Labor Agreement starting from the date of the first missed payment, to
 9
     be due and payable immediately; and
10
              IT IS FURTHER STIPULATED THAT Defendant shall pay the Benefit Fund audit fees
11
     in the amount of $9,024.09 (Nine Thousand Twenty-Four and 09/100 Dollars) immediately.
12            IT IS SO STIPULATED.
13
14
     Dated:                                        By:
15                                                           for NORTH BAY PLUMBING, INC.;
16
17   Dated:                                        By:
18                                                           for BENEFIT FUNDS

19
20   Dated:__________________                      By:
                                                             for UNION
21
22
23
24
25
26
27
28

     2:18-cv-02991-MCE-KJN   STIPULATED JUDGMENT AND ORDER
                                                                                                  3
 1                                               ORDER

 2           Pursuant to the stipulation of the parties, Judgment is entered against Defendant, as set
 3   forth in the Stipulation of Entry of Judgment, and the Clerk of the Court is directed to close his

 4   case.
             IT IS SO ORDERED.
 5
     Dated: January 16, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2:18-cv-02991-MCE-KJN   STIPULATED JUDGMENT AND ORDER
                                                                                                     4
